Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10-12, 15, 17-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brian Whitman (US 2014/0279756) in view of Alexander P. Elias (US 2014/0074650).

Regarding Claims 1, 8, and 15, Whitman discloses an electronic device, comprising: 
a memory (Fig. 8, 825, Whitman); and 
at least one processor coupled to the memory (Fig. 8, 810, Whitman), wherein the at least one processor is configured to: 
receive one or more notifications of at least one user activity in a first content provider application ([0056], “and set of data corresponding to other domains that are linked to the taste profiles. For example, the music taste profiles and non-music taste profiles can be linked based on the particular user associated with the taste profile,” [0057], “the source data includes musical artists and song plays 502 and the target data includes movie and book preferences 504,” [0059], “pre-existing taste profiles 602 and non-music media data 604 are linked and anonymized as shown by process 606,” wherein music taste profiles and non-music taste profiles are examples of a first and second content provider applications as claimed, [0041], “FIG. 3 illustrates an entry in taste profiles 103, which contains records indicating user musical (or other) tastes. In one example embodiment, a taste profile is a representation of musical activity, and includes a wide range of information such as artist plays, song plays, skips, ratings by the user, date of listen by the user, songs per day, playlists, play counts, start/stop/skip data for portions of a song or album, contents of collections, user rankings, preferences, or mentions, etc. Thus, the taste profile data includes, in addition to an artist name or a song title, one or more of the following: length of listening activity for a song, length of listening activity for an album, and user actions during song or album play, such as fast forwarding, track skipping, stopping or pausing the song, or other media plays, such as websites visited, book titles, movies watched, playing activity during a movie or other presentations, ratings, or terms corresponding to the media, such as "comedy", "sexy", etc,” [0042], “one taste profile could be generated in connection with a user's song play activity,” [0044], “Social media sites can be examined to create anonymous users and anonymous taste profiles based on mentions of a song title or an artist. In another example, a third-party audio streaming service can update taste profiles based on song "events", such as streaming of a new song,” [0049], “the taste profile database 103 is updated continuously. For example, a record is added when a user listens to a new song, and the record is updated when an update of the user preference for the song is received via a client device. In one embodiment, the information received from the client device is stored in the database, the correct "matched" metadata is added,” Whitman); 
build at least one action query based on the one or more notifications ([0039] and [0049], “taste profile database 103 is updated continuously. For example, a record is added when a user listens to a new song, and the record is updated when an update of the user preference for the song is received via a client device,” [0044], “Social media sites can be examined to create anonymous users and anonymous taste profiles based on mentions of a song title or an artist. In another example, a third-party audio streaming service can update taste profiles based on song "events", such as streaming of a new song,” wherein the step of creating taste profiles and the step of updating taste profiles are examples of building at least one action query and providing the at least one action query as claimed1; Whitman); 
provide the at least one action query to a database ([0039], [0049], “the record is updated,” [0050], [0044], “Social media sites can be examined to create anonymous users and anonymous taste profiles based on mentions of a song title or an artist. In another example, a third-party audio streaming service can update taste profiles based on song "events", such as streaming of a new song,” wherein the step of creating taste profiles and the step of updating taste profiles are examples of building at least one action query and providing the at least one action query as claimed; Whitman), wherein the database defines relationships paths linking actions executable in different content provider applications ([0056], “and set of data corresponding to other domains that are linked to the taste profiles. For example, the music taste profiles and non-music taste profiles can be linked based on the particular user associated with the taste profile,” [0057], “the source data includes musical artists and song plays 502 and the target data includes movie and book preferences 504,” [0059], “pre-existing taste profiles 602 and non-music media data 604 are linked and anonymized as shown by process 606,” wherein music taste profiles and non-music taste profiles are examples of different content provider applications as claimed, Whitman); 
receive at least one cross-domain action from the database in response to the action query, the at least one cross-domain action associated in the database with the at least one user activity (Fig. 6, wherein 602 and 604 are examples of the database claimed, wherein 606, 608, 610, 612, and 614 are examples of cross-domain action as claimed, [0056], “Taste profiles can also be used to provide cross-media recommendations. In one exemplary embodiment, a cross-recommendation system is provided by preparing a training set consisting of multiple taste profiles that have been anonymized (e.g., on the order of two million taste profiles) and set of data corresponding to other domains that are linked to the taste profiles,” wherein the step of providing cross-media recommendations corresponds to the step of receiving at least one cross-domain action and the step of generating at least one cross-domain recommendation as claimed; [0058], “retrieve one or more cross-media recommendations,” Whitman); 
generate at least one cross-domain recommendation recommending execution by the electronic device of the at least one the cross-domain action using at least the second content provider application (Fig. 6, 620, and [0056], “Taste profiles can also be used to provide cross-media recommendations. In one exemplary embodiment, a cross-recommendation system is provided by preparing a training set consisting of multiple taste profiles that have been anonymized (e.g., on the order of two million taste profiles) and set of data corresponding to other domains that are linked to the taste profiles,” wherein the step of providing cross-media recommendations corresponds to the step of receiving at least one cross-domain action and the step of generating at least one cross-domain recommendation as claimed; [0058], “retrieve one or more cross-media recommendations,” Fig. 8, [0056], “and set of data corresponding to other domains that are linked to the taste profiles. For example, the music taste profiles and non-music taste profiles can be linked based on the particular user associated with the taste profile,” [0057], “the source data includes musical artists and song plays 502 and the target data includes movie and book preferences 504,” [0059], “pre-existing taste profiles 602 and non-music media data 604 are linked and anonymized as shown by process 606,” wherein music taste profiles and non-music taste profiles are examples of a first and second content provider applications as claimed, [0075], “then predicts non-music media item for new (input) taste profiles based on the model. The training model may use support vector machines (SVM) to train a model of profiles to a class output. For example, multiple instances of a taste profile can be used, and a non-linear distance function (e.g., the kernel method) can be used as a target function. The value of the evaluation kernel for new data is the "score" for the affinity between a new taste profile and the target,” Whitman); and 
instruct a host application to display ([0038], [0084], [0086], Whitman). 
However, Whitman does not expressly disclose: receive a display specification from a second content provider; display the at least one cross-domain recommendation; and a graph database.  Elias discloses: receive a display specification from a second content provider application, wherein the display specification defines a visual presentation consistent with how information is displayed in the second content provider application; instruct a host application to display the at least one cross-domain recommendation in accordance with the display specification ([0004], “using preferences defined in one or more non-target domains; and a display module for presenting said one or more recommendations to a user;” wherein the fact that the preferences were defined in the non-target domain implies that the preferences are consistent with the non-target domain; wherein the non-target domain corresponds to the second content provider application as claimed; [0027], “a query module for allowing a user to request a recommendation in a target domain. In some embodiments, a personalized, cross-domain recommender includes a recommendation module for responding to a request by applying an algorithm to make one or more recommendations in said target domain using preferences defined in one or more non-target domains;” Elias); a graph database, wherein the database defines relationships paths linking actions executable in different content provider applications ([0005], “the nodes include metadata that enables indirect associations of preferences across domains. In some embodiments, the profile module accesses user information from one or more external websites or networks to define preferences in each domain,” [0008], “a cross-domain recommendation, the methods comprising: receiving a request from a user for a recommendation in a target domain (e.g., topic) based on the user's preferences in at least one non-target domain; indexing users who have defined one or more nodes (e.g., preferences, tastes, likes) in the target domain; counting the total number of nodes in the at least one non-target domain of the user requesting the recommendation; ranking the indexed users based on how many nodes they have in common with the requesting user in the at least one non-target domain; weighting each indexed user based on the ranking; adding each instance of a weighted node; and listing the top recommendations,” and [0009], “a node for a first user in a music domain; in this case, a node associated with three levels of metadata, wherein each level is associated with a weight indicating the contained metadata's level of abstractness with respect the node. In this non-limiting example, a second user expressing a preference for "John Coltrane" would be an explicit match, while a second user expressing a preference for "Be-Bop" would be a level 1 metadata match, a second user expressing a preference for "McCoy Tyner" would be a level 2 metadata match, and a second user expressing a preference for "Jazz" would be a level 3 metadata match,” wherein Elias’ nodes and associations imply that there is a graph database such as a node tree, Elias).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Whitman by incorporating the receiving a display specification from a second content provider; displaying the at least one cross-domain recommendation; and a graph database, as disclosed by Elias, in order to provide a user-friendly and personalized interface, to allow users to visualize and identify a list of suggestions, and to efficiently store and delete hierarchical data. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claims 3, 10, and 17, Whitman/Elias discloses an electronic device, wherein the at least one cross-domain recommendation includes two or more co-occurring cross-domain recommendations from one or more graphs in the graph database (Fig. 1, Whitman; and [0008] and [0017], Elias). 

Regarding Claims 4, 11, and 18, Whitman/Elias discloses an electronic device, wherein the at least one processor is further configured to provide information to update the graph database, wherein the information includes one or more user activities in one or more content provider applications (Fig. 1, [0049], Whitman; and [0008] and [0017], Elias). 

Regarding Claims 5, 12, and 19, Whitman/Elias discloses an electronic device, wherein the information to update the graph database causes the graph database to add one or more nodes to the graph database, wherein the one or more nodes are defined by one or more action results in the one or more content provider applications (Fig. 1, [0049], Whitman; and [0008] and [0017], Elias). 



	Regarding Claims 21, 22, and 23, Whitman/Elias discloses an electronic device, wherein:
	the at least one action query includes information used in the at least one user activity in the first content provider application ([0056], “and set of data corresponding to other domains that are linked to the taste profiles. For example, the music taste profiles and non-music taste profiles can be linked based on the particular user associated with the taste profile,” [0057], “the source data includes musical artists and song plays 502 and the target data includes movie and book preferences 504,” [0059], “pre-existing taste profiles 602 and non-music media data 604 are linked and anonymized as shown by process 606,” wherein music taste profiles are examples of first content provider applications as claimed, Whitman); and 
	the at least one cross-domain action includes at least a portion of the information for use by the second content provider application during execution of the at least one cross-domain action ([0056], “and set of data corresponding to other domains that are linked to the taste profiles. For example, the music taste profiles and non-music taste profiles can be linked based on the particular user associated with the taste profile,” [0057], “the source data includes musical artists and song plays 502 and the target data includes movie and book preferences 504,” [0059], “pre-existing taste profiles 602 and non-music media data 604 are linked and anonymized as shown by process 606,” wherein non-music taste profiles are examples of second content provider applications as claimed, Whitman).

	Regarding Claims 24 and 25, Whitman/Elias discloses an electronic device, wherein the at least one processor is further configured to:
	build a content query ([0004], “a request”; and [0027], Elias);
	send the content query to the second content provider application ([0004], “responding to a request;” and [0027], Elias); and
	receive the display specification and content of the second content provider from the second content provider application in response to the content query ([0004], “using preferences defined in one or more non-target domains; and a display module for presenting said one or more recommendations to a user;” wherein the fact that the preferences were defined in the non-target domain implies that the preferences are consistent with the non-target domain; wherein the non-target domain corresponds to the second content provider application as claimed; [0027], “a query module for allowing a user to request a recommendation in a target domain. In some embodiments, a personalized, cross-domain recommender includes a recommendation module for responding to a request by applying an algorithm to make one or more recommendations in said target domain using preferences defined in one or more non-target domains;” Elias);
	wherein the at least one cross-domain recommendation is based on the content of the
second content provider ([0004], “using preferences defined in one or more non-target domains; and a display module for presenting said one or more recommendations to a user;” wherein the fact that the preferences were defined in the non-target domain implies that the preferences are consistent with the non-target domain; wherein the non-target domain corresponds to the second content provider application as claimed; [0027], “a query module for allowing a user to request a recommendation in a target domain. In some embodiments, a personalized, cross-domain recommender includes a recommendation module for responding to a request by applying an algorithm to make one or more recommendations in said target domain using preferences defined in one or more non-target domains;” Elias).


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brian Whitman (US 2014/0279756), in view of Alexander P. Elias (US 2014/0074650), and further in view of Gao et al. (US 2018/0308124).

Regarding Claims 6, 13, and 20, Whitman/Elias discloses all the limitation as discussed above but does not expressly disclose to delete one or more nodes from the graph database.  Gao discloses: wherein the information to update the graph database causes the graph database to delete one or more nodes from the graph database ([0098] and [0099], Gao).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Whitman/Elias by incorporating wherein the information to update the graph database causes the graph database to delete one or more nodes from the graph database, as disclosed by Gao, in order to free up memory space. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Response to Arguments
	Applicant argues that the applied art fails to disclose; “receive a display specification
from a second content provider application, wherein the display specification defines a visual
presentation consistent with how information is displayed in the second content provider
application.”
	The Examiner respectfully disagrees.  The combination of Whitman/Elias does disclose: receive a display specification from a second content provider application, wherein the display specification defines a visual presentation consistent with how information is displayed in the second content provider application ([0004], “using preferences defined in one or more non-target domains; and a display module for presenting said one or more recommendations to a user;” wherein the fact that the preferences were defined in the non-target domain implies that the preferences are consistent with the non-target domain; wherein the non-target domain corresponds to the second content provider application as claimed; [0027], “a query module for allowing a user to request a recommendation in a target domain. In some embodiments, a personalized, cross-domain recommender includes a recommendation module for responding to a request by applying an algorithm to make one or more recommendations in said target domain using preferences defined in one or more non-target domains;” Elias).

	Applicant argues that the applied art fails to disclose; “instruct a host application to display the at least one cross-domain recommendation in accordance with the display specification.”
	The Examiner respectfully disagrees.  The combination of Whitman/Elias does disclose: instruct a host application to display the at least one cross-domain recommendation in accordance with the display specification ([0038], [0084], [0086], Whitman; and [0004], “using preferences defined in one or more non-target domains; and a display module for presenting said one or more recommendations to a user;” wherein the fact that the preferences were defined in the non-target domain implies that the preferences are consistent with the non-target domain; wherein the non-target domain corresponds to the second content provider application as claimed; [0027], “a query module for allowing a user to request a recommendation in a target domain. In some embodiments, a personalized, cross-domain recommender includes a recommendation module for responding to a request by applying an algorithm to make one or more recommendations in said target domain using preferences defined in one or more non-target domains;” Elias).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
June 29, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner makes note that a query the mechanism to write and read a database. Since Whitman’s system updates and adds records to the database, Whitman’s system inherently discloses an action query as claimed.